Citation Nr: 0300024	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than June 29, 1990, for the award of a 100 percent rating 
for paranoid schizophrenia.




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel







INTRODUCTION

The veteran served on active duty from November 1973 to 
May 1974.  He has been adjudicated incompetent for 
purposes of handling VA benefits since May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and June 2002 rating 
actions by the RO, which denied the benefit sought.


FINDINGS OF FACT

1.  A May 1997 Board decision granted the veteran's claim 
of an earlier effective date of June 29, 1990, but no 
earlier, for a 100 percent rating for paranoid 
schizophrenia.

2.  Subsequent to the May 1997 Board decision, the veteran 
has submitted argument and evidence in an attempt to 
reopen a claim for an effective date earlier than June 29, 
1990, for a 100 percent rating for paranoid schizophrenia.


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an 
effective date earlier than June 29, 1990, for the award 
of a 100 percent rating for paranoid schizophrenia is 
legally insufficient.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, a May 1997 Board decision granted an 
earlier effective date of June 29, 1990, for a 100 percent 
rating for paranoid schizophrenia.  This date was 
determined by the Board on the basis of the date of 
receipt of the veteran's claim for increased rating for 
paranoid schizophrenia at that time, and that an increase 
in the severity of the veteran's schizophrenia was 
confirmed on VA examination in October 1990.  In granting 
an effective date of June 29, 1990, the Board is 
understood to have specifically denied entitlement to an 
effective date earlier than June 29, 1990.  This 
determination is "final" and may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2002).

In this case, while it may be possible for the veteran to 
submit additional evidence that would demonstrate he met 
the criteria for a 100 percent rating prior to June 1990, 
an award granted on the basis of receipt of new and 
material evidence may not be made effective prior to 
receipt of the claim to reopen.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (2002).  Thus, 
regardless of which statement receive from the veteran 
after the Board's 1997 decision is construed as the "claim 
to reopen" the May 1997 Board decision, even were the 
veteran's claim to be granted based on a determination 
that he had submitted new and material evidence, an 
effective date earlier than June 29, 1990, could not be 
assigned.  

In this regard, the Board notes that in cases where an 
appellant seeks to reopen a claim for entitlement to an 
earlier effective date under 38 C.F.R. § 3.156, the United 
States Court of Appeals for Veterans Claims (Court), in 
Lapier v. Brown, 5 Vet. App. 215 (1993), has held that, 
even assuming the presence of new and material evidence, 
reopening of a claim for entitlement to an earlier 
effective date can not result in the actual assignment of 
an earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date 
of the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(q)(1)(ii) (2002).  The ruling in 
Lapier is controlling and dispositive in the instant case, 
and absent a determination of clear and unmistakable error 
in the May 1997 Board decision, (the presence of which has 
not been alleged), the desired earlier effective date 
cannot be assigned.  Thus, the Board finds that the 
veteran's claim lacks legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), as implemented 
by VA regulations, 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), which became 
effective during the pendency of this appeal.  The VCAA, 
among other things, modified VA's duties to notify and to 
assist claimants.  See generally VCAA, §§ 3,4,7; see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001).  

In this case, the Board finds that the VCAA's duty-to-
notify provision has been fulfilled as evidenced by the 
October 2001 and June 2002 VA rating decisions denying the 
instant claim, as well as the statement of the case issued 
in October 2002.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
The Board again points out that this is a case where the 
law is dispositive of the claim; therefore, there is no 
need to advise the veteran of which evidence would be 
obtained by him and which evidence would be retrieved by 
VA, since there is no additional evidence that can be 
obtained by VA or submitted on behalf of the veteran which 
could affect the outcome of the instant appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran);  Sabonis, supra.  Moreover, since there is no 
reasonable possibility that any assistance to the veteran 
would substantiate his claim, VA's duty to assist the 
veteran in the instant claim has been fulfilled.  See 66 
Fed. Reg. 45,631 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(d) (2002)).






ORDER

The appeal is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

